PER CURIAM.
F.W.M. appeals the trial court’s finding that he committed the delinquent act of aggravated battery, as well as the subsequent imposition, after adjudication of delinquency was withheld, of fifty dollars to the Crimes Compensation Trust Fund pursuant to section 960.20, Florida Statutes (Supp.1992). We affirm the trial court’s determination of delinquency. We strike, however, the cost assessment because the trial court withheld adjudication of delinquency. J.A. v. State, 633 So.2d 108 (Fla. 2d DCA 1994).
Affirmed in part, reversed in part.
FRANK, C.J., and PARKER and LAZZARA, JJ., concur.